Citation Nr: 1730467	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-27 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel





INTRODUCTION

The Veteran served honorably with the United States Army from June 1970 to June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, denying both claims on appeal. 


FINDINGS OF FACT

1. The credible, probative evidence shows that the Veteran does not have a current hearing loss disability. 

2. The credible, probative evidence shows that the Veteran's tinnitus was not incurred in or caused by service. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

 2. The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The VA made reasonable efforts to fulfill its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VA sent VCAA letters to the Veteran in January and April 2009, he was afforded a VA examination in August 2009, and his in-service and post-service medical records were obtained. The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claim, and the Board is unaware of any such evidence. Therefore, the Board finds that the duties to notify and assist have been met. 

II. Service Connection

Generally, to establish service connection, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010); see also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system). In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service. 38 C.F.R. § 3.307(a). This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a). A showing of chronicity requires a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 38 C.F.R. § 3.303(b).

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was shown in service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Id.; Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Walker v. Shinseki, 708 F.3d 1331, 1336, 1339 (Fed. Cir. 2013) (explaining that "shown as such in service" means "clearly diagnosed beyond legitimate question").  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker, 708 F.3d at 1338-39. "Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary." 38 U.S.C. § 5107(a).

The Board must assess the credibility and weight of the evidence to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus. Each is addressed in turn. 

A. Bilateral Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. Service connection for impaired hearing is only established when audiometric testing meets the specified puretone and speech recognition criteria. 

The Veteran's service treatment records are silent for treatment or complaints of hearing loss, and audiological examinations performed at induction and separation reveal normal hearing. Thus, the Veteran did not have hearing loss during service.

After filing a service connection claim for hearing loss, the Veteran submitted a private medical opinion from an audiologist, Mr. Lind. Mr. Lind stated that the Veteran has mild to moderate hearing loss in the left ear and normal hearing in the right ear. Auditory thresholds were reported as the following:




HERTZ



500
1000
2000
3000
4000
LEFT
10
20
35
25
40

Speech recognition scores were 100 percent in the right ear and 96 percent in the left. However, the private medical opinion failed to specify whether the scores were based on the Maryland CNC test, which is the only acceptable test for VA purposes.

The Board finds that the private examiner's medical report is inadequate. Aside from not specifying about which standard the speech recognition scores were based, it is inadequate because the examiner was not aware of, or chose to ignore, pertinent facts from the Veteran's history. An adequate examination requires that the examiner providing the report or opinion be fully cognizant of the claimant's past medical history. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008). Although the examiner need not review the entire claims file prior to providing an opinion, the examiner must be aware of all pertinent facts from the Veteran's history. Id. at 304; see Snuffer v. Gover, 10 Vet. App. 400, 403-04 (1997) (finding that review of the claims file is not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify that he has read the entire claims file where it is clear from the report that he has done so and is familiar with the claimant's extensive medical history). 

Here, the private examiner did not report that he reviewed the Veteran's case file, and his medical opinion reflects such. Indeed, he made no mention of the Veteran's induction and separation examinations showing that the Veteran did not have hearing loss. Instead, the private examiner blankly accepted the Veteran's lay assertions of hearing loss since service to find that the Veteran's hearing loss began in service. Although lay statements are sufficient in some instances to prove the existence of a medical condition, lay statements are outweighed by credible objective medical evidence to the contrary. Moreover, assuming arguendo that the Veteran's assertions of onset were true, the private examiner completely failed to mention and account for the Veteran's lengthy civilian noise exposure and 35 year delay in seeking treatment when rendering his positive nexus medical opinion. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as a factor in determining credibility of lay evidence); Maxson v. West, 12 Vet. App. 453, 459 (1999) (finding that the length of time between the reported onset and treatment is a factor in assessing credibility and weight). Altogether, these facts reveal that the private examiner was not aware of, or chose to ignore, pertinent facts from the Veteran's history. As such, his report is entitled to no probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)) (finding it is the Board's responsibility to determine which of the competing medical opinions or examination reports is more probative of the medical question at issue).

In contrast, a VA audiology examination conducted on August 31, 2009, shows speech recognition scores at 100 percent for both ears, utilizing the Maryland CNC standards. The examination also revealed that the Veteran does not have hearing loss in either ear. The puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
20
LEFT
20
20
20
15
20
 
The VA examination report is entitled to significant probative weight. The VA audiologist, possessed the necessary education, training, and expertise to examine the Veteran and determine that he does not have a current hearing loss disability. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Furthermore, she reviewed the Veteran's case file and the report indicates she took into consideration all relevant factors in her medical opinion, including the Veteran's normal hearing during service. Therefore, the service connection claim for bilateral hearing loss must be denied because the evidence shows that the Veteran does not currently have a hearing loss disability. See Brammer, 3 Vet. App. at 225 (holding that there can be no claim in the absence of a current disability).

The Board is not persuaded by the Veteran's assertion that a new exam is required. In his VA Form 9, Appeal to Board of Veterans' Appeals, dated September 19, 2013, the Veteran asserted that the discrepancy in results between his private examination and the VA examination is, in part, due to his difficulty hearing during the examination, and, in part, due to his difficulty following instructions during the exam. However, the Veteran did not make this argument in his lengthy Notice of Disagreement dated July 21, 2010, which he submitted closer in time to the examination and soon after the December 2009 rating decision. As a result, the Board finds that the four year gap between the examination and the statement weighs against the credibility of his assertion. 

Moreover, the Veteran has not asserted that the VA examiner was unqualified to perform the examination and note the results. This weighs against the Veteran because the VA examiner is highly trained and did not indicate any irregularities in the Veteran's responses during the audiological examination or any obstacles in the way of accurate testing, such as language barriers, difficulty following instructions, etc. Further, given that the Veteran underwent the private audiological examination prior to the VA examination, the Board questions the allegation that he was unclear on the instructions for such an examination.  He has not alleged confusion during the private examination as well. Altogether, these facts weigh heavily against the credibility of his assertions. See Caluza v. Brown, 7 Vet. App. 498 (1995) (stating that factors to consider when assessing the credibility of lay evidence include self-interest or bias, internal consistency, and consistency with other evidence). Therefore, the Board denies the Veteran's request for a new examination.

For these reasons, the Board finds that the preponderance of the evidence is against the claim; thus making the benefit of the doubt rule inapplicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Accordingly, the claim for entitlement to service connection for bilateral hearing loss is denied. 

II. Tinnitus

The Veteran also seeks service connection for tinnitus. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. To establish service connection a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Whether these requirements are met is based on analysis of all the evidence of record and the evaluation of its credibility and probative weight. 38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999). 

In this case, the requirements for service connection have not been met. The Veteran's service treatment records are devoid of complaints, treatment, or a diagnosis of tinnitus. During a VA examination on August 31, 2009, the Veteran reported that his tinnitus only occurs when he is exposed to loud noises such as fireworks, gunfire, or a loud radio and lasts an hour or less. Given the absence of hearing related complaints in service and the Veteran's self-reported tinnitus related history, the examiner concluded that the Veteran's tinnitus was less likely than not related to service, but rather tinnitus occurring normally in the general population. 

More than seven months after the RO denied the Veteran's claim in December 2009 due to, in relevant part, the lack of evidence that his tinnitus began in service, the Veteran reported for the first time that his tinnitus began in service. Previously, the record was devoid of any clear statement of in-service onset, including within the November 2008 application for benefits, the July 2009 private medical opinion from Dr. Lind, and the August 2009 VA examination. In that regard, the Board emphasizes that the duty to assist is not a one-way street, and that he must accept the legal consequences for his failure to assist. 38 U.S.C. § 5107(a) ("[the] claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary."); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)) (holding that appellants are obligated to cooperate and assist the VA in developing evidence); Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Hayes, 5 Vet. App. at 688. 

More importantly, the Board finds the timing of the Veteran's statement of onset, as well as its relationship to other evidence, to be lacking credibility. The record shows that he Veteran did not seek any treatment for his hearing problems, including tinnitus, for more than 35 years.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In this case, the absence of any medical evidence of treatment for tinnitus for approximately 35 years after separation from service tends to establish that the Veteran's tinnitus was not a result of his military service.  

Given the Veteran's aptness to seek medical treatment for other medical issues, the timing of his statement regarding in-service onset, and its relationship to other evidence, the Board finds the statement of in-service onset is not credible and not entitled to any probative weight. See Caluza v. Brown, 7 Vet. App. 498 (1995) (stating that factors to consider when assessing the credibility of lay evidence include self-interest or bias, internal consistency, and consistency with other evidence); see also Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (noting that the Board is entitled to discount the credibility and weight of evidence in light of its own inherent characteristics and relationship to other evidence); Maxson v. West, 12 Vet. App. 453, 459 (1999) (finding that the length of time between the reported onset and treatment is a factor in assessing credibility and weight). 

For these reasons, the Board finds the Veteran's tinnitus was neither incurred in, nor caused by service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Accordingly, the claim is denied. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


